MINISTÉRIO DO AMBIENTE E DA TRANSIÇÃO ENERGÉTICA
DIREÇÃO-GERAL DE ENERGIA E GEOLOGIA

CONTRATO PARA ATRIBUIÇÃO DA CONCESSÃO DE EXPLORAÇÃO DE
DEPÓSITOS MINERAIS DE QUARTZO, COM O NÚMERO DE CADASTRO C-
156 E COM A DENOMINAÇÃO “ALTO DO FACHO”, NUMA ÁREA SITUADA
NO CONCELHO DE VINHAIS, À PROTON CUARZOS, LDA.

DATA: 8 de maio de 2019. -...........e.cn noto cceraetonmonenoanconscaeconsonnssosnencnseemcamtoss eeceeaesaceenaronemmancan
LOCAL: Direção-Geral de Energia e Geologia, doravante designada por DGEG, sita na Avenida 5 de
Outubro, n.º 208 (Edifício Santa Maria), 1069-203 Lisboa. --+---.........cvcrneenarsenoescemmemononenaacesmanommananananrs
PRIMEIRO OUTORGANTE: Estado Português, representado pela Senhora Dr.? Maria Cristina Vieira
Lourenço, Subdiretora-Geral da DGEG, em substituição do Diretor-Geral de Energia e Geologia, ao abrigo
do n.º 1 do Despacho n.º 1925/2019, publicado no Diário da República, 2.º Série, n.º 40, de 26 de fevereiro
de 2019, no exercício das competências subdelegadas pelo Secretário de Estado da Energia, nos termos
da alínea a) do n.º 1.2. do Despacho n.º 1106/2019, publicado no Diário da República, 2.º Série, n.º 22, de
31 de janeiro de 2019, doravante designado por CONCEDENTE. ---..-..-...........easceeensoomemeseonessensmnasenara

SEGUNDA OUTORGANTE: PROTON CUARZOS, LDA., com sede na Estrada Municipal 511, Km 1,

5335-131 Rebordelo, com o Número de Identificação de Pessoa Coma eai pelo
Senhor Francisco Alberto Pereira Areias Tender, identificado pelo Número de Identificação Fiscal
na qualidade do respetivo Gerente, conforme Certidão Permanente (código de acesso:
doravante designada por CONCESSIONÁRIA. --m.............naessen.crrerrcroanaeoaas seneesromaananeamensaan e
OFICIAL PÚBLICO: Jorge Reis Paredes, Técnico Superior da DGEG, que verificou a identidade,

qualidade e poderes do representante da CONCESSIONÁRIA mediante a análise dos referidos
documentos apresentados para a celebração do contrato de concessão identificado em epígrafe,
doravante designado por CONTRATO.

De boa fé e de forma livre e esclarecida é mutuamente aceite e reciprocamente acordado o CONTRATO,
que se rege pelo que em seguida se dispõe:
CLÁUSULA PRIMEIRA ——
coreaasaseasanemaaenmem mesmeecm= (OBJETO DO CONTRATO) —-
1. Ao abrigo dos artigos 13.º e 26.º da Lei n.º 54/2015, de 22 de junho, dos artigos 16.º e 21.º do Decreto-
Lei n.º 88/90, de 16 de março, e, subsidiariamente, dos artigos 278.º e seguintes do Código dos
Contratos Públicos, aprovado pelo Decreto-Lei n.º 18/2008, de 29 de janeiro, na sua atual redação, é

atribuída à CONCESSIONÁRIA a concessão de exploração dos depósitos minerais de quartzo, aos

quais corresponde o número de cadastro C-156 e a denominação “Alto do Facho”, sitos na freguesia de
Reboredo, concelho de Vinhais, distrito de Bragança, correspondendo-lhes uma área de 104 hectares,
70 ares e 34 centiares, delimitada pela poligonal cujos vértices, em coordenadas no sistema PT-TM
O6/ETRS 89 (European Terrestrial Reference System 1989) são os seguintes: -=-----=.-..»..us=..-sezoeomes Ea
-— VERTICE eme... MERIDIANA (m) esesarmanme PERPENDICULAR (m) —---—
es () cesemassmapasecspernes 80552,100--"mesceeceecomeeseseencoemeoereosescanes 233050,600 -=--=--=......m...

corso 9 aeee crmeseaemamaemeess B1572,700 ooeeseeeseemsereesoresoesssesamss288050,800 aemeeameesems

Os trabalhos a desenvolver ao abrigo do CONTRATO, em áreas sujeitas a servidões administrativas ou
outras restrições de utilidade pública, carecem das legais autorizações, licenças, aprovações ou
pareceres favoráveis das entidades com jurisdição nessas áreas, na medida em que o exercício dos
direitos conferidos pelo CONTRATO esteja proibido, restringido ou condicionado pela respetiva

As autorizações, licenças, aprovações ou pareceres favoráveis mencionados no número anterior,
deverão ser obtidos pela CONCESSIONÁRIA.

cometem im CLÁUSULA SEGUNDA — mu reesemomememema
essssn ana ncaces nos ——— (DOCUMENTOS INSTRUTORES E ALTERAÇÕES CONTRATUAIS) -—----
1. Todos os documentos relacionados com audições efetuadas a outros organismos públicos, no âmbito
da instrução do pedido de atribuição de direitos, encontram-se arquivados no respetivo proces
administrativo existente na DGEG. -----.=.............. one ne neem ncanoncaso noto ooeorcencecamencencacmmanenenao
2. Qualquer alteração que seja necessária efetuar ao CONTRATO, que constitua modificação das
respetivas cláusulas, será titulada por adenda ao mesmo, precedida de autorização ministerial, -----------
pre anee ceqaençe CLÁUSULA TERCEIRA — meme aee des
coesa eai (GARANTIAS FINANCEIRAS) ++=ese..meeens anne
1. Nos termos e para os efeitos dos artigos 21.º (cf. ponto VIII da alínea e)) e 61.º do Decreto-Lei n.º
88/90, a CONCESSIONÁRIA presta uma caução, sob a forma de seguro-caução, na data da assinatura
do CONTRATO, à ordem da DGEG, no montante de € 30.000,00 (trinta mil euros), cuja cópia consta
em anexo ao CONTRATO. ---.-.............eeccorroosonnosnoncorsoroonoossanoanossonacasoreoncenoncomanacenomatananareneenemm
2. Em caso de insuficiência da mesma, a DGEG notificará a CONCESSIONÁRIA para prestar a caução
eventual a que se refere o artigo 62.º do Decreto-Lei n.º 88/90, indicando o respetivo montante. ----------
3. A(s) caução(ões) só será(ão) libertada(s) quando forem dadas por cumpridas todas as obrigações
fegais e contratuais a que a CONCESSIONÁRIA se encontre vinculada. --===........ nero
4. A(s) caução(ões) reverterá(ão) para o CONCEDENTE em caso de rescisão do CONTRATO, nos
termos da Cláusula 12,º. -.-........ameceoeconoosscencoseoeasomnoossomesassoasarsoseeseeroaoostocacantonanansacameraraneecam
5. O montante da caução tem por base uma componente fixa de € 30.000,00 (trinta mil euros), nos termos

do n.º 1, e uma componente variável nos termos dos números seguintes. ---

6. A componente variável decorre do plano de recuperação apresentado. ----.-......-............. nn... nnnnen
7. Após a aprovação do primeiro programa de trabalhos previsto no n.º 1 da Cláusula 7.º, a DGEG
notificará a CONCESSIONÁRIA, no prazo de 45 (quarenta e cinco) dias, do valor devido para a
componente variável, calculado através da aplicação da seguinte fórmula: ---=-=-=-=.............sesaesesecacem

e Caução recuperação = Ctrec — (Ctrec:Apl) x (Aplvg + Arpl) -=---"==""..2.0..00000000 nn. ne ennceenermammammam
o Ap! Área do plano de lavra aprovado; --

o Arpl: Área já recuperada dentro do plano de lavra; -----=--—......eesamsssasaseeesonceseenassseeocormeooms

o Aplvg; Área do plano de lavra sem qualquer intervenção, definida mediante a subtração à área

do plano de lavra das áreas da escavação, das áreas já recuperadas e em recuperação dentro

do plano de lavra e da área dos anexos, caso estes se encontrem dentro do plano de lavra; ----

o Ctrec: Custo total do projeto aprovado para a execução do plano de recuperação paisagística. -

8. Após a receção da notificação do montante referido no número anterior, a CONCESSIONÁRIA tem um
prazo de 45 (quarenta e cinco) dias para apresentar o reforço da caução, ou para a prestação de
caução para a componente variável, sempre que o valor desta ultrapassar o valor da caução fixa
indicada no n.º 1. Nesta situação, o valor da caução para a componente variável a ser prestado será a

diferença entre o valor calculado de acordo com a fórmula constante do n.º 7 e a caução fixa indicada

9. Não são admitidos valores do custo unitário de recuperação inferior a € 1,0 (um euro) por metro
quadrado (mê), e para o caso de não orgamentação do projeto apresentado, de € 2,0 (dois euros) por

mê.

10. A caução deve ser reposta no montante indicado nos números anteriores, atendendo à componente
fixa e variável, no prazo de 30 (trinta) dias, sempre que por sua conta seja efetuado algum pagamento
devido ao CONCEDENTE. ---=-=-=="==-".==...eseseaaasosommacacaosseosomomoesssoonacsonencaececescansonoacsorarscaseserscaeeno

11. A caução é revista trienalmente com a aprovação dos programas de trabalhos previstos na Cláusula

eoceatraceasroresnaneomecmsearomemeremsemoreneemaseneao CLÁUSULA QUARTA -—e mos emermemuecmermsoraeeosememameo
cera cmm mm gomaaonrenameranacoaeannramammammerennnentom (PRAZO DA CONCESSÃO) -———m.e.-..m eme emaoemassemsem meo
1. A concessão de exploração é dada por um período inicial de 20 (vinte) anos, a contar da data da
assinatura do CONTRATO. -----="=-====......0.ececenonneonono or aosonanoonaeoastascssasocanorcacanonsonosnososaneaasaneraser
2. O período mencionado no número anterior será prorrogado, por despacho ministerial, por prazo não
superior a 5 (cinco) anos, desde que a CONCESSIONÁRIA tenha cumprido as obrigações legais e

contratuais a que se encontre vinculada e o requeira nos termos do número seguinte, ---..----.........=....
4
3. O requerimento será apresentado na DGEG, até 6 (seis) meses antes do termo do prazo referido non:

/
1, devendo indicar o período de prorrogação pretendido e vir acompanhado dos seguintes elementos: -

a) Relatório descrevendo a situação das reservas, bem como de eventuais alterações na economia
da exploração, nos métodos de extração e tratamento e na área demarcada; -
b) Programa geral de trabalhos que se propõe realizar no período de prorrogação; ----+---"......cem..o.e

c) Outros elementos julgados necessários à apreciação do pedido.

4. Atentos os princípios estabelecidos no n.º 2, poderá ser concedida uma segunda prorrogação ao

período de concessão por prazo não superior a 5 (cinco) anos, desde que requerida nos termos do

número anterior. ----

esses re GUAUSULA QUINTA (gps pe casa

caem meme nem (DIREITOS DA CONCESSIONÁRIA) +eememmuesmmamerem omnes
Em virtude do CONTRATO, a CONCESSIONÁRIA fica investida nos direitos previstos na lei, inerentes à

respetiva condição de concessionária, -+=-==-..-..0......cm0rrcenoeneenoesommenaosoeaceaaomosenancnonasammamennoeasensananasnnaces

1. Para além das obrigações legais inerentes à respetiva qualidade, a CONCESSIONÁRIA obriga-se a: ---
a) Comunicar à DGEG, com a antecedência mínima de 60 (sessenta) dias, a data prevista para O
início dos trabalhos de exploração, tendo em conta que estes deverão ocorrer no prazo máximo de

2 (dois) meses após a data de celebração do CONTRATO, em cumprimento do disposto na alínea

a) do artigo 29.º da Lei n.º 54/2015; «-=...m.mm.ansenos nen ionconsoecentancaroososareoeaacameesansnscanecoroveceos
b) Executar os trabalhos de exploração em conformidade com o plano de lavra, respeitando as
condicionantes, e os programas, anuais ou trienais, aprovados; -------==-=--..........seceseeececececeneneeo

c) Manter a DGEG informada de quaisquer modificações ao pacto social da CONCESSIONÁRIA,
incluindo a cedência ou transmissão de quotas, bem como da mudança de órgãos sociais, os

quais devem ser comunicados no prazo de 30 (trinta) dias após a sua realização; -------.--.............

d) Cumprir as instruções que lhe forem transmitidas pela DGEG no âmbito do CONTRATO. ----=------
2. No âmbito da alínea a) do número anterior e caso não pretenda iniciar a exploração, a

CONCESSIONÁRIA deverá obter autorização para a suspensão de exploração nos termos legais, sob

pena da concessão ficar em situação de suspensão ilícita. -- amam

3. A CONCESSIONÁRIA compromete-se a dar toda a colaboração na possível criação de complexos
industriais, de comprovada viabilidade económica, relacionados com a atividade, em condições justas e

de acordo com os objetivos de desenvolvimento nacional e regional, ---.+...+...z..=..=coacaseseecocecononsecaeos

4. Se, no decurso dos trabalhos de exploração, forem detetadas ocorrências minerais, de reconhecido
valor económico, que não as abrangidas pelo CONTRATO, a CONCESSIONÁRIA obriga-se a informar

a DGEG, indicando também as medidas que se propõe adotar, em face das características da
ocorrência, tendo em vista o seu aproveitamento, ------"..-=..........arassommoasssoacanenoacacesorsensecanencecenoroees
ca peteeaoaeperaoasaeessomameameomaeeenmomeemmomn CLÁUSULA SÉTIMA --mecmmerme seno mneranoemameaneme em
comonpea coa smencnomensorsnencanmmamommenennoem (PROGRAMAS DE TRABALHOS) —==eemm... e neoon
1. Para efeitos do disposto no artigo 28.º do Decreto-Lei n.º 88/90, os programas de exploração, que
poderão compreender um período trienal, deverão ser entregues, em duplicado (o original como
documento escrito, e a cópia em formato digital) até à data indicada no mesmo artigo, para aprovação

da DGEG, devendo o primeiro ser apresentado até 60 (sessenta) dias antes da data prevista para o
início dos trabalhos de exploração referida na alínea a) do n.º 1 da Cláusula 6.º, ---.-=.-=-.....-..-=-----=-.--

2. O programa inicial deverá prever as atividades indispensáveis ao início da exploração e data prevista
para o arranque da produção, tendo em conta os prazos e condições estabelecidas na alinea a) do n.º

1 da Cláusula 6.º, respetivamente, ------..=.-...........oncsseno.soscanasasonsasenonconcasoncecanessecacemsacencasosencnaosa

3. Os programas, anuais ou trienais, seguintes serão apresentados para aprovação da DGEG, até à data
indicada no artigo 28.º do Decreto-Lei n.º 88/90, --=="=.........esnononsenosenoeonosacscasecenonsenenoeoononcanoncanano

4. No prazo de 30 (trinta) dias, a DGEG comunicará à SOCIEDADE as alterações necessárias para que
os programas obtenham aprovação, devendo esta proceder a nova apresentação no decurso dos 15

(quinze) dias seguintes. ---

5. No caso de as alterações introduzidas nos termos do número anterior se encontrarem e
conformidade com as instruções da DGEG e a elas se limitarem, os planos consideram-se tacitamente
provados tea pn e e

6. No caso de a DGEG não se pronunciar no prazo de 45 (quarenta e cinco) dias a partir da data da

apresentação do programa anual ou trienal, este considerar-se-á tacitamente aprovado, desde que
compatível com o plano de lavra autorizado. -----=-..=............s en emeeennnso neoon re icnsesecasececoncenanancenena

7. O disposto nos n.ºs 4 a 6 aplicar-se-á, igualmente, às modificações aos programas, anuais ou trienais,
que a CONCESSIONÁRIA venha a propor, entendendo-se que as alterações não substanciais estão
sujeitas a comunicação prévia, -------..........nceonceaarenencenaconesonsaseecacescacanoacascacacascacaaascomeesaeaemencan

8. A componente variável da caução será revista no âmbito da aprovação do programa de trabalhos nos
termos do n.º 11 da Cláusula 3.º, -..........0.......0resecoecoeconneanonconoonconoanoanonecareemoacenooscanesaoano coanemonenme

teca toaman asse rt tesaprnss mera rramommomaceseneama CLÁUSULA OITAVA ——— temem
Demeenensm pesasos enesesresananananannsssameasam (ENCARGOS DE EXPLORAÇÃO) —— re ememeroeeemomnasançoo
1. Para além dos encargos tributários legais, a CONCESSIONÁRIA terá como encargo de exploração a
obrigação de pagar, à DGEG, um dos seguintes encargos: --..--............eneeesancenesacacencasossoaoanoensenanoas

a) Como encargo fixo, um encargo anual, obrigatório e não dependente de laboração da exploração,

no montante de € 3.750,00 (três mil, setecentos e cinquenta euros); ---=--=---=..........eceseeesesscrcanenem

b) Como encargo variável, uma percentagem de 4% do Valor à Boca da Mina (VBM) dos produtos
mineiros ou concentrados expedidos ou utilizados, calculado através da aplicação da fórmula “VBM

= Quantidade expedida e/ou utilizada dos produtos mineiros no ano X Preço de referência”. --

2. O valor do encargo de exploração anual a pagar será sempre o maior dos dois encargos referidos no

número anterior. -

3. Os preços de referência dos produtos mineiros ou concentrados referidos na alínea b) do n.º 1 são

fixados pela DGEG em função do seu valor de mercado, sendo publicitados no sítio eletrónico da

4. Até ao final do mês de maio de cada ano, a CONCESSIONÁRIA deverá apresentar, à DGEG, o valor

das quantidades expedidas e/ou utilizadas dos produtos mineiros relativas ao ano anterior e, a título
A
5.

ks

meramente informativo, o cálculo do valor do encargo de exploração previsto no n.º 2, acompanhado
da respetiva fundamentação sobre os valores utilizados nos cálculos. --.............cssessesssessossessemeasoems
No caso de a concessão ser declarada na situação de suspensão ilícita, o valor do encargo anual é
igual ao dobro do fixado como obrigatório no n.º 1, sem prejuízo do seguimento do procedimento de
rescisão do CONTRATO por iniciativa do CONCEDENTE. ------=-=.-...........esseseoseoacsassoseosooooesessseseaoas
As normas a observar para a liquidação deste encargo, dentro dos preceitos legais, serão em devido
tempo indicadas pela DGEG à CONCESSIONÁRIA. ---++.....-..2.0eeesaseoeseoeseeeeeeeoeeeemesesseessaseeseemereetos
Quando o entender justificado, o membro do Govemo responsável pela área dos recursos geológicos
renunciará, total ou parcialmente, à percentagem prevista na alínea b) do n.º 1, como contribuição para
garantia da laboração das minas em tempo de crise ou em face de outras circunstâncias anormais que
conduzam a nítida indisponibilidade financeira, provocada por insuficiência de lucros ou por
investimentos na exploração mineira, +.e==."=.sascorceecsecesencemseesacoescmnorcorsoasessensscosasamcemmammesooorosamemmemo
Decorridos 5 (cinco) anos contados a partir da data da assinatura do CONTRATO, e,
subsequentemente, no fim de cada período de 5 (cinco) anos, poderá proceder-se à revisão do
encargo de exploração referido na presente cláusula de forma a obter a sua atualização, tendo em

conta, entre outros fatores relevantes, a evolução geral dos mercados e das cotações, os progressos

esses — (RELATÓRIOS DE ATIVIDADE E CONFIDENCIALIDADE DOS ELEMENTOS) ----=-—=——=

Em cumprimento do disposto no artigo 52.º do Decreto-Lei n.º 88/90, a CONCESSIONÁRIA obriga-se a

apresentar, em duplicado (o original como documento escrito, e uma cópia em formato digital), na

a) Um relatório de exploração, até ao tim do mês de março de cada ano, contendo todos os elementos
que permitam avaliar a atividade desenvolvida no ano anterior, designadamente, os relativos à
produção, indicando as quantidades expedidas e as mantidas em poder da CONCESSIONÁRIA, as

características do minério extraído, os meios técnicos utilizados e o pessoal empregue; ---=-"=-=-=------
b) Outros relatórios, análises e estudos eventualmente elaborados pela CONCESSIONÁRIA ou
entidades com quem contrate, com interesse para o melhor conhecimento do depósito mineral é dos

processos de exploração. ---

2. Os relatórios mencionados no número anterior incluirão peças desenhadas e os demais elementos que

permitam avaliar a atividade desenvolvida e os resultados obtidos. --- ease

3. Para efeitos do disposto no n.º 4 do artigo 52.º do Decreto-Lei n.º 88/90, entende-se que não constitui
violação do dever de contidencialidade a divulgação ou cedência de elementos fomecidos pela
CONCESSIONÁRIA em execução do disposto naquele artigo, quando realizadas no âmbito e em

ligação com:

a) O exercício das competências da DGEG ou do Laboratório Nacional de Energia e Geologia, em
matéria de elaboração de estatísticas e do serviço público de cartografia geológica; ------"=-==..........

b) A instrução de quaisquer processos relativos a ilícitos civis, de mera ordenação social ou penais ou
respeitantes à violação de regras de disciplina da atividade mineira, -----..+........-sencscesencesacenacencao

4. Cessa o dever de confidencialidade relativamente a elementos de informação fornecidos nos termos da
presente cláusula, sempre que os mesmos respeitem a qualquer área em relação à qual o CONTRATO

deixe de produzir efeitos. -----............n nn nin icanencecomcecencamocoerenoncacaseacanasosensocaconsenenos

eee eee (CADUCIDADE) ——= cce mean
1. O CONTRATO caduca no termo do período referido no n.º 1 da Cláusula 4.º ou, se concedida, no
termo do prazo do periodo da prorrogação, conforme disposto na alínea a) do artigo 22.º da Lei n.º
54/2015, e na alínea a) do artigo 12.º do Decreto-Lei n.º 88/90. --.--.e....creeessoesmecercenceneacoroenanncanannes
2. Sempre que se verifique algum facto suscetível de conduzir à extinção da CONCESSIONÁRIA, esta
dará disso conhecimento imediato à DGEG e adotará as medidas que, em face das circunstâncias do
caso, melhor se ajustem às finalidades do CONTRATO. ---------.............. nona nen nnn nono nn nano nan eeorasoreceo
3. A DGEG fará publicar em Diário da República a caducidade do CONTRATO, indicando o facto que a

detonou er amenas preaeaane ns nao Deo E ode pensa fan AD Da VAR ne dn E AOC Ra aa a na
4. A caducidade do CONTRATO não exonera a SOCIEDADE do cumprimento das obrigações legais e

contratuais vencidas até aquela data, respondendo a(s) caução(ões) prevista(s) na Cláusula 3.º pelos

valores devidos e não pagos voluntariamente, ----=-=-....-.........narconcecacsssesosseceasacaaosesosocsosaseosomaceaoomo

ceeerrrtameteatammaettesommcamerenmemmram CLÁUSULA DÉCIMA PRIMEIRA --.mer-.. eee ceenaoametmennomm

mens msemeemenmeemo (EXTINÇÃO POR ACORDO ENTRE AS PARTES) em me e

1. Sempre que o CONCEDENTE ou a CONCESSIONÁRIA pretendam extinguir o CONTRATO nos

termos da alínea b) do artigo 22.º da Lei n.º 54/2015, deverão, após consulta à outra parte, propor-lhe o

projeto de acordo revogatório, onde se preveja, nomeadamente, o destino a dar aos bens afetos à

exploração. --ees.aem..tssacorrcrconeeeacoreesssssmesassopeassamarsassooaresammeeaamestaasametesoooreesameeesomessssso

2, Acordados os termos do projeto, será celebrado o acordo revogatório, procedendo-se à publicação do

respetivo extrato. =

emensanacasensomeanemanmm (RESCISÃO DO CONTRATO POR INICIATIVA DO CONCEDENTE) —--———... eme

4. Para além dos factos referidos no n.º 2 do artigo 34.º do Decreto-Lei n.º 88/90, o CONCEDENTE

poderá ainda rescindir o CONTRATO quando a CONCESSIONÁRIA: ----..==-".........eeeemeesenos onsomstomma

a)

b)

d)

Não cumpra com as obrigações constantes nas Cláusulas 3.º, 6.º, 7.º, 8.º e 9.º, e no disposto no
artigo 10,º do Decreto-Lei n.º 88/00; =-s==msessscsemesssstasascosossprosonqomsnsesimasacaasosistcossesmssssmanors
Conduza os trabalhos de exploração sem programa anal aprovado ou em moldes
substancialmente diversos dos previstos no referido programa ou no plano de lavra; -=--"=.--=-"=.---=-
Proceda à interrupção não autorizada da atividade de exploração por período superior a 120
(cento e vinte) dias consecutivos, ou 180 (cento e oitenta) dias interpolados, no decurso de 365
(trezentos e sessenta e cinco) dias, sem prévia autorização; -----=.-=--.--...=.sessssaraseossooeesssonsoeoem
Coloque a concessão em situação de abandono, sem garantir a execução dos trabalhos

necessários à segurança e proteção ambiental do local, nos termos do artigo 55.º do Decreto-Lei

10
2. A rescisão prevista na presente cláusula não será declarada sem que a CONCESSIONÁRIA seja

emma CLÁUSULA DÉCIMA TERCEIRA —————...
trees (RESOLUÇÃO DO CONTRATO POR INICIATIVA DA CONCESSIONÁRIA) ——— — —

notificada dos fundamentos invocados e fixado um prazo não inferior a 30 (trinta) dias para a

apresentação de defesa escrita, conforme estabelecido no n.º 3 do artigo 34.º do Decreto-Lei n.º 88/90.

. A CONCESSIONÁRIA, mediante declaração entregue na DGEG, poderá resolver o CONTRATO
quando, por facto independente da sua vontade e imprevisto, a exploração só possa continuar em
circunstâncias excessivamente onerosas, que não caibam nos riscos normais da atividade mineira,
designadamente, quando ocorra alteração anormal das condições técnicas de exploração ou quebra
acentuada e previsivelmente duradoura das condições de mercado e cotações, ----.-..-......ssecncencacmo
. A declaração deverá indicar um prazo, nunca inferior a 3 (três) meses contados da sua apresentação,
em que a CONCESSIONÁRIA pretende a cessação de efeitos do CONTRATO e virá acompanhada de
todos os elementos que, em seu entender, bastem para a prova da existência do fundamento da
GOEÃo, eme eee eee erp emerge e cancao
. A DGEG apreciará os elementos oferecidos e outros que entenda de considerar, submetendo-os a

decisão ministerial.

. A DGEG dará conhecimento, por escrito, à CONCESSIONÁRIA da decisão ministerial recaída sobre a
declaração de resolução e, se aceite, promoverá a sua publicação nos termos legais. --------=...............
. A extinção do CONTRATO, nos termos da presente cláusula, não exonera a CONCESSIONÁRIA do
cumprimento das obrigações legais e contratuais a que se encontre vinculada até àquela data e bem
assim, das respeitantes à proteção dos trabalhos mineiros e recuperação de terrenos ainda que a
concessão seja extinta, salvo se a realização destes últimos for dispensada. ----=-=-===-..............nnnnno
. Os anexos, obras e bens imóveis afetos à exploração ficarão sujeitos ao regime estabelecido nos n.ºs 4

a 7 do artigo 34.º do Decreto-Lei n.º 88/90. ----.--......... ese nneessenomsorecasoacosoonaonoesoanonconcemmancecencenmenoa

u
memememmememea --— CLÁUSULA DÉCIMA QUARTA esse eomeeeeeemerem mprcecaptmmaatena
RO rear —.=. (PENALIDADES CONTRATUAIS )- —. ema
1. Sem prejuízo da possibilidade de sequestro, de resolução e de aplicação dos regimes de
contraordenações aplicáveis à exploração de depósitos minerais a DGEG pode aplicar penalidades
pecuniárias em caso de incumprimento pela CONCESSIONÁRIA das suas obrigações, incluindo as
resultantes de determinações do CONCEDENTE emitidas nos termos da lei ou do CONTRATO. ---------
. O montante das penalidades é estabelecido em montantes fixos, ou varia em função da gravidade da
falta e do grau de culpa, entre os limites mínimo de € 250,00 (duzentos e cinquenta euros) e máximo de

€ 10.000,00 (dez mil guros). se-ses.s-se2aosesstnceasoosossacsasomoassaessos em

A aplicação das penalidades contratuais é precedida de audiência escrita à CONCESSIONÁRIA, para

se pronunciar no prazo de 10 (dez) dias a contar da notificação.
São estabelecidos para as seguintes situações de incumprimento:
a) Com penalidades pecuniárias de montante fixo:

i A não apresentação das cauções previstas na Cláusula 3.º, assim como a apresentação das
mesmas cauções em incumprimento dos prazos previstos na referida cláusula para o efeito,
determina a aplicação de uma penalidade pecuniária de € 1.000,00 (mil euros), que será
agravada de € 250,00 (duzentos e cinquenta euros) por cada mês completo de atraso
suplementar; -—

O não pagamento dos encargos de exploração previstos na Cláusula 8.º, nos prazos
estabelecidos pela DGEG para o efeito, determina a aplicação de uma penalidade pecuniária
de € 250,00 (duzentos e cinquenta euros), que será agravada de 2% do valor do encargo de
exploração total a pagar por cada mês completo de atraso suplementar,

A não apresentação dos Programas de Trabalho previstos na Cláusula 7.º, nos prazos
estabelecidos no artigo 28º do Decreto-Lei n.º 88/90, determina a aplicação de uma
penalidade pecuniária de € 500,00 (quinhentos euros), que será agravada de € 100,00 (cem

euros) por cada mês completo de atraso suplementar. -=--«.-s==es-eossessesssemsensoeeseanom em aaa

12

5.

b) Com penalidades pecuniárias de montante variável, a fixar entre € 250,00 (duzentos e cin:
euros) e € 10.000,00 (dez mil guros): --=-=-=-==...............c.cececacacnaacacecaceoncacacesnsecanamosncsencenemnones

ii Aexploração fora da área do ptano de lavra; --

ii. A lavra em incumprimento do aprovado nos programas de trabalhos; -------+-+..esceesemcencemaroo

iii O incumprimento das determinações emitidas pelo CONCEDENTE nos termos da lei ou do
CONTRATO Es ces ro aos nai eto ao RSA a no AD RAR Da e

O montante máximo estabelecido no n.º 2 pode duplicar em situações de reincidência de exploração
fora das áreas aprovadas, ou de lavra ambiciosa, --=-=.--.............esaasenssoesonceaasososorsononcenonaesosceameom
O valor das penalidades é automaticamente atualizado, a 1 de março de cada ano, com base na
variação do indice médio de preços no consumidor no continente relativo ao ano anterior, excluindo a

habitação, e publicado pelo Instituto Nacional de Estatística, -----.-.............ensanonesnanonencasanononoasonosonaos

emspnsarma arames mesnemasasareremeommemsemeereeeree CLÁUSULA DÉCIMA QUINTA -eemermesseememe a
cemeemeecemerrormaoveacoramaseomeeomseeemancmmemmemems (NOTIFICAÇÕES) — een
1. Todas as comunicações, notificações e demais correspondência relacionada com a execução do

CONTRATO serão enviadas para a sede da CONCESSIONÁRIA, ou para o endereço de correio
eletrónio geral.proton O gmail.com. ---............sssenesnsanaconceorcacececnseceanoeoenocanenenonanencormecenraannctoncannam
Qualquer mudança do domicílio e/ou do endereço de correio eletrónico mencionados no número
anterior será prontamente comunicada à DGEG, ------.-.................n on ese nn one nono oeeeeoeaososeeoncesenoeceneeo
A CONCESSIONÁRIA será notificada, preferencialmente, por correio eletrónico, ou por carta registada,
em conformidade com o disposto nos números anteriores, -----.=-=................cnsosononaosonosneneaeacecanasono
As notificações por correio etetrónico, efetuadas de acordo com o disposto na presente cláusula,
presumem-se feitas na data assinalada no respetivo recibo de entrega, de obrigatória emissão por

parte da CONCESSIONÁRIA no prazo de 3 (três) dias após o seu envio, sob pena do recurso ao

disposto nos números seguintes. ---
As notificações por carta registada efetuadas nos termos dos n.ºs 1 a 3 presumem-se feitas no 5.º
(quinto) dia posterior ao do registo ou no 1.º (primeiro) dia útil seguinte a esse, quando o não seja, não

produzindo efeitos anteriores. --...-+=..-...-...camemecaoesmseecaaaaoaseooeaoosesesseeceremanoraremorenomeensncanoasmnomecmms
6. As presunções previstas nos n.ºs 4 e 5 só podem ser ilididas pela CONCESSIONÁRIA quando o facto

da receção da notificação ocorra em data posterior à presumida, por razões que não lhe sejam

imputáveis. ecnceaamanaconcacoonamanenonvonaaasananasmnncanenracene
O CONTRATO, feito em original e cópia, é constituído por 10 (dez) folhas numeradas, todas rubricadas
pelos intervenientes (outorgantes, oficial público e testemunhas), à exceção da 14.º (décima quarta) página

por conter as assinaturas, ficando o original em arquivo da DGEG. ---........eeseemmeseseonacaseeeesoosseseemoomemeas

Foram de tudo testemunhas presentes os Senhores Dr.ºs José Carlos Silva Pereira e António José Correia
Gomes, respetivamente, Diretor dos Serviços de Minas e Pedreiras e Chefe da Divisão de Minas e
Contratação da DGEG, que com os outorgantes vão assinar, depois de lido em voz alta por mim, Jorge

Reis Paredes, que o mandei dactilogratar e também assino, -...-----....mmessecscssssseomeesscomesesesmeeemeeesoioao

(Maria Cristina Vieira Lourenço)

(José Carlos Silva Pereira)

E
(António José Correla Gomes)

(Jorge Reis Paredes)
Ud A comi
